              Case 1:21-cr-00094-VEC Document 20
                                              21 Filed 04/06/21
                                                       04/07/21 Page 1 of 1
                                                                          2




MEMO ENDORSED                                     April 6, 2021             USDC SDNY
                                                                            DOCUMENT
    VIA ECF                                                                 ELECTRONICALLY FILED
    Honorable Valerie E. Caproni                                            DOC #:
    United States District Judge                                            DATE FILED: 
    Southern District of New York
    40 Foley Square
    New York, NY 10007


    Re:    United States v. Cornell Neilly
           21 Cr. 94 (VEC)


    Dear Judge Caproni,

           I write regarding the motions schedules in the above-captioned case. Mr. Neilly filed a
    motion to dismiss, based on composition of the grand jury, on March 17 (Dkt. Nos. 17, 18). The
    Court ordered the government to respond by April 16 (Dkt. No. 19). We hereby request an
    opportunity to reply to the government’s response within one week, i.e. by April 23, 2021.

            Second, the Court set a deadline of April 15, 2021 for any Rule 12 motions, with any
    response due May 14, and any reply due June 3. See Dkt. No. 13. The Court also set a
    conference for May 6, 2021. Id. I respectfully request that the Court adjourn the deadlines in
    this paragraph and the date of the conference for approximately 30 days. The discovery in this
    case is voluminous and the logistical difficulties caused by the COVID-19 pandemic have
    slowed our review (including limited opportunities for Mr. Neilly to use a computer and the
    technological constraints of remote attorney consultations). In addition, counsel expects to be
    fully vaccinated and able to visit Mr. Neilly in person after April 14, and discuss the discovery
    and potential motions. The government, by Assistant United States Attorney Brandon Harper,
    has no objection to this request.

           Should the Court adjourn the conference, Mr. Neilly consents to the exclusion of time
    under the Speedy Trial Act, for the reasons articulated above.

           Thank you for your consideration.

    Respectfully submitted,
    /s/
    Sylvie Levine
    Counsel for Mr. Neilly
      Case 1:21-cr-00094-VEC Document 21 Filed 04/07/21 Page 2 of 2


7KH&RXUWKDVDOUHDG\VHWWKHGHDGOLQHIRU'HIHQGDQW VUHSO\LQIXUWKHUVXSSRUW
RIKLVPRWLRQWRGLVPLVVDV$SULO6HH'NW7RWKHH[WHQW
'HIHQGDQWZLVKHVWRUHSO\LQDGYDQFHRIWKDWGHDGOLQHKHLVIUHHWRGRVR

7KHGHDGOLQHIRUSUHWULDOPRWLRQVLVH[WHQGHGWR0D\5HVSRQVHVWR
DQ\SUHWULDOPRWLRQVDUHQRZGXH-XQHDQGUHSOLHVDUHGXH-XO\
7KH0D\VWDWXVFRQIHUHQFHLVDGMRXUQHGWR-XQHDW
DP

3XUVXDQWWR86& K  ' WLPHLVSUHVHQWO\H[FOXGHGXQGHUWKH
6SHHG\7ULDO$FWGXHWR'HIHQGDQW VSHQGLQJPRWLRQWRGLVPLVVWKH
LQGLFWPHQW

SO ORDERED.


                             
                             
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
